Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 25, 2014

                                            No. 04-14-00502-CV

                         IN RE STALLION OILFIELD SERVICES, LTD.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On July 21, 2014, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and the response filed on behalf of the real party in interest and is of the opinion
that relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on September 25th, 2014.


                                                                     _____________________________
                                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
 This proceeding arises out of Cause No. 13-11-52737-CV, styled Jose Perez v. Stallion Oilfield Services Ltd. and
Stallion Oilfield Services in its Common or Assumed Name, pending in the 79th Judicial District Court, Jim Wells
County, Texas, the Honorable Richard C. Terrell presiding.